PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/672,387
Filing Date: 9 Aug 2017
Appellant(s): Hartley et al.



__________________
Colleen M. Tersmette
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed August 18th, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/18/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
A.	Response to argument directed to Claim 28 under 35 USC 102 based on Tsukaguchi
Appellant argues, beginning on p.14 of the Appeal Brief, that the interpretation of claim 28 is unreasonably broad.  In particular, Appellant argues the limitation of “a first portion that narrows from a top end to a bottom end of the first portion,” wherein “the first portion of the tundish funnel extends through the lid such that the inner diameter of the first portion narrows from the lid of the tundish to the bottom end of the first portion.”  Appellant argues that the examiner disregards where the narrowing occurs.
The Examiner disagrees.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claims do not require a continuous taper or continuous narrowing of the entire first portion.  The claims require the inner diameter of the first portion (see inner diameter of injection pipe 103 in figs 1-2) narrows from the lid of the tundish (diameter D1) to the bottom end of the first portion (diameter D2).
Appellant argues that this interpretation is “divorced from the specification and the record evidence.”  Appellant points to the specification, paragraph [0029]-[0030], stating “the tundish funnel (140) comprises a cylindrical cross-sectional shape that narrows from a top portion of the funnel (140) to a bottom portion of the funnel (140).”

	Appellant argues, on p.16-17, that the interpretation of the claimed “first portion” is inconsistent and contrary to the specification and drawings, and not consistent with the interpretation of those skilled in the art.
The Examiner disagrees.  The claimed opening is met by the opening through injection pipe 1 of figures 1-2, where the first portion of the opening corresponds to the opening of the lower injection pipe 103 of the injection pipe 1.  The inner diameter of the lower injection pipe 103 narrows from the lid (diameter D1) to the bottom end (diameter D2).  As discussed above, the language of the claim does not require a continuous narrowing or tapering throughout the entire first portion.
Appellant argues, beginning on p.17 of the Appeal Brief, that Tsukaguchi fails to teach or suggest the arrangement recited in claim 28.  In particular, Appellant argues that Tsukaguchi fails to teach the claimed first portion.  The Examiner disagrees.  The first portion is met by the inner diameter of the lower injection pipe 103.  Figure 2 of Tsukaguchi shows the lower injection pipe 103 extends through the lid.  The inner diameter of the first portion narrows from the lid (diameter at the lid D1) to the bottom end (diameter of bottom end D2).


	With respect to claim 15, Appellant argues that the limitations of “a collector extending through the ladle such that a bottom portion of the collector is disposed below the ladle” and a coupling comprising at least one ring extending from the tundish funnel to a bottom surface of the ladle such that “the bottom portion of the collector extends within the coupling to space an inner surface of the coupling away from an outer surface of the collector to fluidly seal the collector with the tundish funnel” is not taught nor suggested by the combined art.  Appellant notes that Ovsec fails to disclose a coupling, and that Blum, Richaud, and Ulstad fail to make up for the deficiency.  In particular, Appellant argues that Ulstad fails to disclose that a bottom portion of port 28 through the ladle 27 is disposed below collar 30 of the ladle 27.  Appellant also argues that Ulstad fails to disclose a bottom portion of the port 28 extends within rings 19, 22, 23, 24, 25, 26 to space an inner surface of the coupling away from the outer surface of the port.
	The Examiner disagrees.  The claimed coupling, as discussed in the final rejection on p.7, was construed as including the bearing rings (19, 23, 24), the sealing rings (22, 25, 26), the collar (30), and the short neck (29).

    PNG
    media_image2.png
    464
    848
    media_image2.png
    Greyscale



C.	Response to argument directed to claim 28 under 35 USC 103 based on Ovsec and Tsukaguhi
	Appellant argues, on p.22-24 of the Appeal Brief, that the interpretation of claim 28 is unreasonably broad.  Appellant argues that the Office interprets this element by determining that an opening having an inner diameter at a top end that is larger than an inner diameter at a bottom end thus narrows from the lid to the bottom end, without regard to where the narrowing occurs.  Appellant argues that the interpretation is divorced from the specification and the record evidence, and is inconsistent with the interpretation of those skilled in the art.
	The Examiner disagrees.  Appellant’s arguments in section C. 1. of the Appeal Brief are identical to the arguments in section  A. 1 that were addressed above.  These arguments are not relevant to the rejection of claim 28 under 35 USC 103 based on Ovsec and Tsukaguchi.  In the 103 rejection, Tsukaguchi was not cited for the first portion nor the narrowing aspect.
	Appellant argues, on p.24-25 of the Appeal Brief, that Ovsec teaches a tube that may be either of a constant cross-section or continuously tapered, thus failing to disclose the tube having a substantially cylindrical portion extend above a tapered portion, with the substantially cylindrical portion positioned above a tundish lid and the tapered portion positioned below the tundish lid such that the inner diameter of the first portion narrows from the lid of the tundish to the bottom end of the first portion.  Appellant argues that Tsukaguchi teaches a lower injection tube 103 that narrows from 
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	The rejection is based on the combination of Ovsec and Tsukaguchi.  Beginning on page 12 of the final rejection, it was discussed that Ovsec discloses a tundish funnel (fig 1, protective tube 10) that was tapered throughout, as shown in figure 1, thus teaching the first portion (below the lid, with the narrowing diameter), and a second portion above the lid, but quiet to the second portion above the lid being cylindrical.  Tsukaguchi was cited showing a cylindrical upper injection tube 102 and a lower injection tube 103 that narrows.  It was discussed that it would have been obvious to one of ordinary skill in the art to modify the shape of the protective tube of Ovsec, such that the portion above the roof is modified to be cylindrical, as the cylindrical shape was known in the art as shown in Tsukaguchi, that Ovsec recognizes that the shape may be of any convenient shape and that both cylindrical and tapered shapes are known (Ovsec, p.3 lines 17-27), and that changes in shape have been held to be a matter of choice absent persuasive evidence that the particular configuration was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPQ 1966).
	Appellant argues that the shape is significant, as the cylindrical shape of the second portion of the tundish funnel allows for some pouring error of the liquid steel from the collector to the tundish funnel, while the tapered shape of the first portion reduces turbulence (specification paragraph [0031]).
	The Examiner disagrees.  The specification, in paragraph [0031], does not state that the “cylindrical shape” is what allows for some pouring error.  It is discussed in the specification, on paragraph [0031], as the diameter of the rim being wider than the diameter of the bottom portion of 

D.	Response to argument directed to claim 36 under 35 USC 103 based on Ovsec and Ulstad
	Appellant argues, beginning on p.26 of the Appeal Brief, that the interpretation of claim 36 is unreasonably broad.  In particular, Appellant argues the limitation of “wherein a second opening is formed through the first and second rings such that an inner diameter of the second opening is continuous through the first and second rings.”  Appellant argues that the Office interprets the “second opening” element of the claim by determining that an inner diameter of a single ring can constitute an inner diameter through a first and second ring.
The Examiner disagrees.  The claims require a second opening “formed through” first and second rings, and that “an inner diameter of the second opening is continuous through the first and second rings.”  In the rejection, Ulstad’s bearing ring (24) is construed as the claimed first ring, and the sealing ring (26) is construed as a second ring positioned above and adjacent to the first ring (fig 1-2).  A second opening, is met by the inner diameter of ring 24.  The second opening is formed through the first and second rings, as the inner diameter of ring 24 is within ring 24 and 26 (rings are annular).  The inner diameter of the second opening is continuous through the first and second rings, as the inner diameter 24 is continuous and within rings 24 and 26.  The language of the claims do not require the inner diameter of the first and second rings define the second opening, nor that the first and second rings have the same diameter, etc.
	Appellant argues that the Office’s interpretation is unreasonable as it is not made in light of the specification and teachings in the underlying application, and is divorced from the specification and the 
	The Examiner disagrees.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The cited portions of the specification do not define the second opening.  The cited portions show how Appellant’s second ring can be placed between the funnel and the collector, and the second ring positioned above the first ring.  Ulstad shows a second ring above a first ring, as discussed above.  The specific fashion, such as where the rings share a common diameter, would not be read into the claims.
	Appellant argues, on p.28 of the Appeal Brief, that Ulstad teaches bearing rings 19, 23, 24 and sealing rings 22, 25, 26.  Appellant argues each of the sealing rings are respectively positioned about bearing rings, such that each sealing ring is not positioned above each respective bearing ring.
The Examiner disagrees.  Appellant’s claims do not require more than the first and second ring.  Appellant’s arguments directed towards “each” ring is not commensurate in scope with the claim.  Ulstad need only show a first ring and a second ring, which was interpreted as rings 24 and 26.  
Appellant argues that each sealing ring has a larger inner diameter than each respective bearing ring, such that a sealing ring of Ulstad fails to form an opening with a bearing ring that has a continuous inner diameter.
	The Examiner disagrees.  Appellant’s claim does not require the first and second rings have the same diameter.  Appellant’s claim also does not require the first ring forming an opening with a second ring that has a continuous inner diameter (note the specific arrangement of the language of the claims, the rings are not claimed to “form” the second opening, the second opening is an opening which is 

Appellant does not separately argue the dependent claims.  The rejection of the dependent claims should stand or fall with the rejection of the corresponding independent claims.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JACKY YUEN/Examiner, Art Unit 1735   
                                                                                                                                                                                                     Conferees:

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735          

                                                                                                                                                                                              /THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.